Vanguard Fenway Funds Supplement to the Statement of Additional Information Dated January 25, 2013 Statement of Additional Information Text Changes The following replaces similar text on page B-2: Custodians . Brown Brothers Harriman & Co., 40 Water Street, Boston, MA 02109 (for the Equity Income Fund); State Street Bank and Trust Company, One Lincoln Street, Boston, MA 02111 (for the Growth Equity Fund); and The Bank of New York Mellon, One Wall Street, New York, NY 10286 (for the PRIMECAP Core Fund), serve as the Funds custodians. The custodians are responsible for maintaining the Funds assets, keeping all necessary accounts and records of the Funds assets, and appointing any foreign sub-custodians or foreign securities depositories. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 065A 062013
